Citation Nr: 0903109	
Decision Date: 01/29/09    Archive Date: 02/09/09

DOCKET NO.  07-13 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for a bilateral shoulder disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim for a bilateral eye disorder.

3.  Whether new and material evidence has been submitted to 
reopen a claim for bilateral hearing loss.

4.  Whether new and material evidence has been submitted to 
reopen a claim for a bilateral knee disorder.

5.  Whether new and material evidence has been submitted to 
reopen a claim for a bilateral wrist disorder.

6.  Whether new and material evidence has been submitted to 
reopen a claim for a lung disorder, to include as secondary 
to asbestos exposure.

7.  Entitlement to service connection for a bilateral foot 
disorder.

8.  Entitlement to service connection for a low back 
disorder.

9.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1974 to 
December 1978.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions dated in October 
2005 and February 2006 of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Louis, Missouri, which 
denied the benefits sought on appeal.  The veteran appealed 
those decisions to BVA, and the case was referred to the 
Board for appellate review. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

Reasons for Remand: To provide the veteran a proper notice 
letter and to obtain additional treatment records.

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159 (2008).  Such assistance includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2008).

A review of the record indicates that there may be additional 
treatment records not associated with the claims file.  In 
this regard, the Board notes that in his May 2005 statement 
the veteran indicated that the VA's records department 
refused to give him copies of his medical records, and wrote 
to him that the RO had to obtain those records.  It is 
unclear if the veteran was referring to VAMC treatment 
records.  However, the claims file does not contain any VAMC 
treatment records.  In fact, it does not appear that any 
attempt was made to obtain such records.  Such records, if in 
existence, may prove to be relevant and probative to the 
veteran's claims.  In this regard, the Board notes that the 
evidence that the veteran needs in this case to reopen his 
claims is medical evidence indicating that his current 
conditions are causally or etiologically related to his 
active service, and evidence of current treatment for his 
conditions is not likely to address this matter.  
Nevertheless, where a veteran puts VA on notice of evidence 
that may be relevant to reopening a claim and therefore may 
be new and material, "the relevance of the documents cannot 
be known with certainty before they are obtained."  Hyatt v. 
Nicholson, 21 Vet. App. 390, 394 (2007).

Pursuant to its duty to assist, VA must obtain records of 
relevant medical treatment or examination of the claimant at 
VA facilities.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 
3.159(c)(2).  Therefore, the RO should attempt to obtain and 
associate with the claims file any VAMC treatment records.  
In addition, because the claim is already being remanded for 
further development, the RO should provide the veteran the 
opportunity to identify any additional medical treatment he 
has received regarding the disabilities currently on appeal, 
and should attempt to obtain and associate with the claims 
file any other treatment records so identified.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

Furthermore, failure by the BVA to enforce compliance with 
the requirements of 38 U.S.C.A. § 5103(a) for the VA to 
inform a claimant of the information or evidence necessary to 
substantiate a claim, as well as to inform a claimant of 
which evidence VA would seek to provide and which evidence 
the claimant is to provide, is remandable error.  In this 
case, it does not appear that the veteran has been adequately 
notified in connection with his application to reopen his 
claims for service connection for a bilateral shoulder 
disorder, a bilateral eye disorder, bilateral hearing loss, a 
bilateral knee disorder, a bilateral wrist disorder and a 
lung disorder.  In this regard, the record contains a letters 
dated in March 2005 and May 2005, which indicated what the 
evidence must show to establish a claim for service 
connection, that new and material evidence was required to 
reopen a claim and what constitutes new and material 
evidence. 

However, the March and May 2005 letters did not specifically 
inform the veteran of the reasons his previous claims for 
service connection were denied, nor what type of evidence 
would be necessary to substantiate his claims.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006) (VA must look at the bases 
for the denial in the prior decision and to respond with 
notice that describes what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial).  Such specific notice is required to comply 
with the law.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).

Moreover, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) (West 2002 & Supplement 2007) and 38 C.F.R. § 
3.159(b) (2008) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  In the present appeal, the 
veteran was not provided with notice of the type of evidence 
necessary to establish a disability rating or an effective 
date.  As those questions are involved in the present appeal, 
this case must be remanded for proper notice under 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2007) and 38 C.F.R. 
§ 3.159(b) (2008), that includes an explanation as to the 
type of evidence that is needed to establish a disability 
rating and an effective date.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded an 
opportunity to identify any additional 
medical treatment regarding the 
disabilities currently on appeal.  
Appropriate action must then be taken to 
obtain the identified records.  A specific 
request must be made for any VAMC 
treatment records.  

2.  The RO should send an additional 
notice letter regarding the veteran's 
claims in order to ensure compliance with 
the requirements as described in Kent. v. 
Nicholson, 20 Vet. App. 1 (2006) and 
Dingess/Hartman v. Nicholson, 19 Vet.App. 
473 (2006).  

3.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the veteran should 
be furnished a supplemental statement of 
the case (SSOC) and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




